Dismissed and Memorandum Opinion filed August 20, 2013.




                                      In The

                      Fourteenth Court of Appeals

                               NO. 14-13-00545-CR

                      LUIS MIGUEL GONZALES, Appellant

                                        V.
                        THE STATE OF TEXAS, Appellee

                      On Appeal from the 185th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1374444

                 MEMORANDUM                      OPINION


      Appellant entered a guilty plea to burglary of a habitation. In accordance
with the terms of a plea bargain agreement with the State, the trial court sentenced
appellant to confinement for eight years in the Institutional Division of the Texas
Department of Criminal Justice. Appellant filed a pro se notice of appeal. We
dismiss the appeal.
      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Chief Justice Hedges and Justices McCally and Busby.
Do Not Publish — TEX. R. APP. P. 47.2(b)




                                         2